March 13, 1972


Honorable Joe Carroll, Jr.         Opinion No. M-1097
County Attorney, Bell County
Bell County Courthouse            Re:   Jurisdiction of the County
Belton, Texas 76513                     Court and Counts Court at
                                        Law of Bell County

Dear Mr. Carroll:

          In your recent letter you have requested the op inion
of this department on three questions, as follows:

          "1 .   Is Art. 1970a constitutional, and if so:

          "2.    Does the Bell County Court at Law have
                 concurrent jurisdiction with the Bell
                 County District Courts when the amount
                 In controversy exceeds $l,OOO.OO and
                 does not exceed $5,000.00 exclusive of
                 interest?

          “3 .   Does the Bell County Court have concur-
                 rent jurisdiction with the Bell County
                 District Courts when the amount of con-
                 troversy exceeds $l,OOO.OO and does not
                 exceed $5,000.00 exclusive of interest?"

          Essential to a reply to your questions is recognition
of the fact that the County Court of Bell County is a constitu-
tional court, provided for under Article V, Section 15, of the
Constitution of Texas. The County Court at Law of Bell County,
on the other hand, was created by the Legislature by Article
1970-350, Vernon's Civil Statutes*, under authority of Article




* All references to Articles are to Vernon's Civil Statutes.



                               -5353-
Mr. Joe Carroll, Jr., page 2,    (M-1097)



V, Section 1 of the Constitution, and is therefore a statutory
court only.

           The answer to your first question is in the affirm-
ative. Article V, Section 1 of the Constitution, in addition
to providing that the Legislature may establish such other
courts as it may deem necessary, also provides that the Legis-
lature may "prescribe the jurisdiction and organization there-
Of .'I Jordan v. Crudgington, 149 Tex. 237, 231 S.W.2d 641 (1950).

          In answer to your second question, the Bell County
Court at Law pursuant to Article 1970a, has concurrent juris-
diction with the district court in civil cases, wherein the
subject matter in controversy is within the constitutional
jurisdiction of the county court, and wherein the amount in
controversy exceeds in value $500 but does not exceed $5,000,
exclusive of interest.

          The County Court at Law is a statutory court, and
thus clearly comes under the provisions of Article 1970a, which
was enacted by the 62nd Legislature, Regular Session, 1971,
effective June 15, 1971, and reads as follows:

          "All county courts at law, county civil
     courts, and other statutory courts exercising
     civil jurisdiction corresponding to the ccnsti-
     tutlonal jurisdiction of the county court in
     civil cases shall have jurisdiction concurrent
     with that of the district court when the matter
     in controversy shall exceed in value Five Hun-
     dred Dollars ($500) and shall not exceed Five
     Thousand Dollars ($5,000) exclusive of interest."

          The answer to your third question is in the negative.
The County Court of Bell County is a constitutional court and
does not come under the provisions of Article 1970a. Its
jurisdiction is governed by Article V, Section 16 of the Consti-
tution, and in no event has the Co~urt jurisdiction In a civil
case wherein the amount in conrroversy exceeds $1,000, exclu-
sive of interest.
                       SUMMA
                       -------   R‘Y

          Article 197Oa, Vernon's Civil Statutes,
     enacted by the 62nd Legislature, Regular Sessicn,



                              -5354-
!   --   -




             Mr. Joe Carroll, Jr., page 3,   (M-1097)



                  1971, is constitutional.

                       Under Article 1970a the County Court at
                  Law of Bell County exercises concurrent juris-
                  diction with the district courts in civil cases,
                  where the subject matter in controversy is within
                  the constitutional jurisdiction of the county
                  court, and where the amount in controversy ex-
                  ceeds in value $500 but does not exceed $5,000,
                  exclusive of interest.

                       Article 1970a does not apply to the County
                  Court of Bell County, and its jurisdiction is
                  fixed by Article V, Section 16 of the Constitu-
                  tion, not to extend to a civil case In which the
                  amount in controversy exceeds $1,000, exclusive
                  of interest.               .,
                                              /7
                                           / ,/'
                                          Vep truly yours,

                                        gg&D$??s
                                                   .
                                         Attorney General of Texas

             Prepared by James S. Swearingen'
             Assistant Attorney General

             APPROVED:
             OPINION COMMITTEE

             Kerns Taylor, Chairman
             W. E. Allen, Co-Chairman

             Melvin E. Corley
             Kenneth Nordquist
             Roger Tyler
             Robert Lemens

             SAMUEL D. MCDANIEL
             Staff Legal Assistant
             ALFRED WALKER
             Executive Assistant
             NOLA WHITE
             First Assistant

                                         -5355-